based solely on respondent's alleged violation of various criminal statutes,
                 which are not proper claims for a civil complaint. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.'




                                                            Pickering
                                                                        Pitku   tiAp      J.




                                                            Par


                                                                                          J.
                                                            Saitta


                 cc: Hon. Jerome Polaha, District Judge
                      Russell
                      Demetras & O'Neill
                      Washoe District Court Clerk




                        'To the extent that appellant has raised other arguments on appeal,
                 we conclude that these arguments do not warrant reversal of the district
                 court's dismissal order.


SUPREME COURT
      OF
    NEVADA
                                                       2
(0) (947A e4()